Exhibit 10.1 AMENDEDBYLAWS OF SECURITY NATIONAL FINANCIAL CORPORATION Adopted and Approved by the Board of Directors December 6, 2013 Table OfContents Page ARTICLE 1 CORPORATE OFFICES 1 1.1 Business Office 1 1.2 Registered Office 1 ARTICLE2 SHAREHOLDERS AnnualMeeting 1 1 SpecialMeeting 1 Place ofMeetings 1 Notice ofMeetings 2 Fixing ofRecordDate 2 VotingList 2 ShareholderQuorum andVoting Requirements 2 Proxies 3 Voting Shares 3 Shareholder ActionWithout a Meeting 3 Waiver 3 ARTICLE3 Board ofDirectors 3 GeneralPowers 3 Number ofDirectors andQualification 4 Election andTermofOffice 4 Chairman oftheBoard ofDirectors 4 Regular Meetings 4 SpecialMeetings 4 Notice 4 Quorum 5 Manner ofActing 5 Vacancies andNewly-Created Directorships 5 FeesandCompensation 5 Presumption ofAssent 5 Resignations 6 Action by Written Consent 6 Meetings by Telephone Conference Call 6 Removal ofDirectors 6 -ii - TableofContents, Con't. Page ARTICLE 4 COMMITTEES 6 Committees 6 Procedures, Meetings and Quorum 7 ARTICLE 5
